Order denying appellants’ motion for a mandamus order to compel the respondents to pay to them their salaries during the period of their suspension from office, unanimously affirmed, with costs, as a matter of law and not in the exercise of discretion. In our opinion, the amendment of section 23 of the Civil Service Law, under which appellants’ present claims are made, is not retroactive as to claims that had been finally adjudicated prior to the enactment of said amendment and the former decision of this court by which the appellants’ claims for compensation during the period of their suspension were disallowed is res judicata as to the question here involved. Present — Lazansky, *556P. J., Young, Carswell, Scudder and Tompkins, JJ. [See Matter of Peterkin v. Harvey, 244 App. Div. 728; Laws of 1935, chap. 734.]